      Case 1:18-cr-00016-LY Document 76 Filed 10/04/19 Page 1 of 1




              UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF TEXAS
                    AUSTIN DIVISION
UNITED STATES OF AMERICA           §
                                   §    CRIMINAL NO:
vs.                                §    AU:18-CR-00016(1)-LY
                                   §
(1) CHARLES MCALLISTER             §

                      LIST OF WITNESSES

FOR GOVERNMENT                      FOR DEFENDANT
1.  David Hall                      1.
2.  Michael Bradford                2.
3.  Michael Brewster                3.
4.  Julie Mayfield                  4.
5.  Paul Carmona                    5.
6.  David MacDonald                 6.
7.  Greg Russell                    7.
8.  Joseph David Martinec           8.
9.  Greg Milligan                   9.
10. Jean Seidel                     10.
11. Pamela Phillips                 11.
12. Michael J. Fernald              12.
